Citation Nr: 1116623	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as pneumonia).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  The Board remanded the case in August 2009 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus; however, during the pendency of the appeal, the RO granted that benefit in a January 2010 rating decision.  Accordingly, the issues of entitlement to service connection for bilateral hearing loss and tinnitus no longer remain in appellate status, and no further consideration is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To search for clinical service treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has contended that he developed pneumonia in service.  He specifically stated in a June 2009 VA Form 9 that he was seen and treated for pneumonia on November 7, 1950, with the 60th Medical Group in England and that he was hospitalized on November 9, 1950.  He also noted that an x-ray was taken in the hospital on November 20, 1950.  The Veteran asserted that, if those treatment records had been obtained, they would have shown that he was admitted for pneumonia and not for tonsillitis.  He further indicated in a March 2007 statement that he had had pneumonia at Manston and Sculthorpe Royal Air Force Bases.

The Veteran's service treatment records do show that he sought treatment on November 7, 1950, with complaints of chest pain occurring at night, which had started one year earlier.  A chest x-ray was clear at that time.  There are also dental records documenting an admission on November 9, 1950.  However, there are no clinical inpatient records associated with the claims file, and it is unclear whether the search for service records included a request for clinical records documenting treatment for a respiratory disorder in November 1950.  Thus, additional efforts should be undertaken to attempt to obtain any additional service-related records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for service medical inpatient records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  These efforts should include requesting clinical records documenting the Veteran's treatment for a respiratory disorder, including pneumonia, in November 1950 at hospitals located at Manston and Sculthorpe Royal Air Force Bases with the 60th Medical Group.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his medical records from his active duty service as well as any further action to be taken.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining an additional medical opinion or affording the Veteran a VA examination.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



